Exhibit 99.1 Contact: Kearstin Patterson Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics, Inc. Continues to Enhance Patent Portfolio - Canadian protection for orthopedic product candidates until 2025 - Franklin, Tenn. – December 16, 2010 - BioMimetic Therapeutics, Inc. (NASDAQ: BMTI) announced today the Canadian Intellectual Property Office (CIPO) has allowed patent application No. 2,583,823 titled “Platelet Derived Growth Factor (PDGF) Compositions and Methods of Use Thereof”. The new patent will remain in force until October 2025, during which time it will prohibit the marketing of similar or generic versions of the Company’s Augment™ orthopedic product line and certain other rhPDGF-BB product formulations. Once granted, it will be the first patent issued to the Company providing protection in Canada and will expand its already strong patent portfolio, which also includes the U.S., most of the European Union, Australia, New Zealand, South Africa and Mexico. The Canadian patent will contain 200 claims covering compositions and methods of using recombinant platelet derived growth factor (rhPDGF-BB) combined with various matrix materials having defined characteristics. This patent will provide protection in Canada for the Company’s novel recombinant protein-device combination product candidates, including Augment™ Bone Graft and Augment™ Injectable Bone Graft. Augment was licensed by Health Canada for use in foot and ankle fusion indications in November 2009 and is currently being marketed through an indirect sales force. Additionally, Augment Injectable is being evaluated in a Canadian pivotal trial for the same indication. “We are very pleased with our first notice of patent allowance covering Augment, Augment Injectable and many related formulations of our rhPDGF-BB platform technology in Canada,” said Dr. Samuel Lynch, president and CEO of BioMimetic Therapeutics. “We continue to aggressively pursue intellectual property coverage worldwide. In addition to the allowed claims in Canada, we have corresponding coverage and protection for our technology in many other major international markets, and in the U.S. The advancement of our patent portfolio comes at an optimal time, as we recently completed enrollment in a pivotal trial in Canada to evaluate Augment Injectable as a replacement for autograft and are in active discussions with Health Canada regarding the submission of the DLA required for product approval.” Additionally, the Company was recently informed that NASDAQ Listing Qualifications determined the Company eligible for inclusion in the NASDAQ Global Select Market and that its securities will be listed on this market effective January 3, 2011. The NASDAQ Global Select Market is a market classification within the NASDAQ Stock Market® for companies that satisfy the highest initial financial and liquidity qualifications. The NASDAQ Global Select Market standards generally exceed those of all other markets and the classification is considered a mark of achievement, leadership and stature for companies. Additionally, it sends a message of high standards to investors. About BioMimetic Therapeutics BioMimetic Therapeutics (NASDAQ: BMTI) is a biotechnology companyutilizing purified recombinant human platelet-derived growth factor (rhPDGF-BB) in combination with tissue specific matrices as its primary technology platform for promotion of tissue healing and regeneration. rhPDGF-BB is a synthetic form of one of the body's principal agents to stimulate and direct healing and regeneration.
